Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mitchell Cole Jordan appeals from the district court’s order upholding the bankruptcy court’s determination that Jordan’s debt to Dennis R. Moore, II, is nondis-chargeable in bankruptcy. Our review of the record and the briefs filed by the parties discloses no reversible error. Accordingly, we affirm for the reasons stated by the lower courts. Jordan v. Moore, Nos. 1:09-cv-02882-WMN; BK-07-15516; AP-07-00684, 2010 WL 997065 (D.Md. Mar. 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.